                         1   F. Christopher Austin, Esq.
                             Nevada Bar No. 6559
                         2   caustin@weidemiller.com
                             WEIDE & MILLER, LTD.
                         3   10655 Park Run Drive, Suite 100
                             Las Vegas, NV 89144
                         4   Tel: (702) 382-4804
                             Fax: (702) 382-4805
                         5   Attorneys for Plaintiff Annie Sloan Interiors, Ltd.

                         6
                                                         UNITED STATES DISTRICT COURT
                         7
                                                                  DISTRICT OF NEVADA
                         8

                         9    JOLIE DESIGN & DÉCOR, INC., and
                              ANNIE SLOAN INTERIORS, LTD.,                    Case No.: 2:18-cv-00145-JAD-VCF
                        10
                                                     Plaintiff,               STIPULATION AND ORDER TO
                        11                v.                                  EXTEND TIME TO FILE OPPOSITION
                                                                              TO MOTION TO SET ASIDE DEFAULT
                        12    BB FROSCH, LLC; THE JKKJKK
                              TRUST; JASON SMITH and KRISTIN
                        13    SMITH, et al.,                                  (First Request)

                        14                           Defendants.

                        15

                        16           Pursuant to Local Rule IA 6-1(a) and Fed. R. Civ.P. 6(b)(1)(A), Plaintiff Annie Sloan
                        17   Interiors, Ltd., (“Plaintiff” or Annie Sloan”), and Defendants BB Frosch, LLC and The JKKJKK
                        18   Trust (“Defendants”), by and through their undersigned counsel, stipulate to extend the deadline
                        19   for Annie Sloan to file its Opposition (“Opposition”) to Defendants’ Motion to Set Aside Default
                        20   (ECF 84), filed on October 26, 2018, from November 9, 2018, to November 16, 2018, with
                        21   Defendants’ Reply to be due on November 30, 2018. This is the first request for such an
                        22   extension.
                        23           LR IA 6-1 provides that stipulations to extend may be granted upon a showing of good
                        24   cause when brought prior to the expiration of the relevant deadline. LR IA 6-1(a). There is good
                        25   cause for this extension.
                        26           Annie Sloan is a foreign company organized under the laws of the United Kingdom and
                        27   had formerly coordinated its legal actions in the United States connection with its former U.S.
                        28   distributor. That coordination has now ended. Accordingly, Annie Sloan requests this extension
W EIDE & MILLER, LTD.
10655 PARK RUN DR.,
     SUITE 100
    LAS VEGAS,               fca-w-0824                                       1
   NEVADA 89144
  (702) 382-4804
                         1   so that it may have adequate time to confer with the undersigned counsel regarding Defendants’

                         2   Motion and Annie Sloan’s Opposition to it. Defendants’ deadline to file their Reply is similarly

                         3   extended to accommodate the Thanksgiving Holiday. Neither party will be prejudiced by the

                         4   stipulation.

                         5           Accordingly, the Parties hereby stipulate that the deadline for Annie Sloan to file its

                         6   Opposition to Defendants Motion to Set Aside Default (ECF No. 84) shall be extended from

                         7   November 9, 2018, to November 16, 2018, and Defendants’ Reply to the same shall be due

                         8   November 30, 2018.

                         9           DATED: November 9, 2018.
                        10
                              /s/ F. Christopher Austin                          /s/ Kurt A. Smith
                        11    F. Christopher Austin, Esq.                        Kurt A. Smith, Esq.
                              caustin@weidemiller.com                            SMITH LEGAL GROUP
                        12    WEIDE & MILLER, LTD.                               1701 N. Green Valley Pkwy., Suite 4-C
                              10655 Park Run Drive, Suite 100                    Henderson, NV 89074
                        13    Las Vegas, NV 89144                                info@thelegalsmith.com

                        14    Attorneys for Plaintiff Annie Sloan Interiors, Attorney for The JKKJKK Trust and BB
                              Ltd.                                           Frosch, LLC
                        15

                        16

                        17

                        18                                               ORDER

                        19   IT IS SO ORDERED

                        20   Dated this
                             Dated:       day14,
                                    November  of 2018.            , 20   .

                        21

                        22
                                                                         DISTRICT COURTDISTRICT
                                                                         UNITED STATES  JUDGE JUDGE
                        23

                        24

                        25

                        26

                        27

                        28
W EIDE & MILLER, LTD.
10655 PARK RUN DR.,
     SUITE 100
    LAS VEGAS,               fca-w-0824                                      2
   NEVADA 89144
  (702) 382-4804
